DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 5,7-10-13,17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson(USPGPUB 2010/0314514) in view of Cameron(GB 2543516), Huczka(USPat 5,653,178), and Examiner’s statement of Official Notice.
  -- In considering claim 8, the claimed subject matter that is met by 
	1) the speaker mountable to the assembly is met by the speaker(60);
	2) the assembly is met by the adjustable bracket(10);
	- Nelson does not teach:
	1) the handrailing of a locomotive;
	2) the assembly, comprising an upper horizontal arm, first and second hooks configured to be hooked over and onto the handrailing of the locomotive;
	3) the first and second hooks are horizontally slidable relative to each other along the upper horizontal arm to thereby allow adjustment to a width separating the first hook from the second hook.
	Although not specifically shown by Nelson, Nelson does teach the use of upper horizontal slots(34), which allow first and second hooks(42,43), that allow connection to securing means for pole(50).  Use of Assemblies with upper horizontal arms with hooks to be hooked over and onto a handrailing is well known.  In related art, Cameron teaches a means of hanging equipment over a handrail, wherein rigid metal hooks(5) are slidably articulated on metallic bar(16), which allows the distance between the hooks(5) to be adjusted as desired, such that the hooks(5) are utilized to hang the storage device from handrail(15)(see: Cameron, page 3, lines 18-23).  Since the use of hooks for hanging equipment on a horizontal handrail is well known, as taught by Cameron, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the hooks(5) of Cameron along with the metallic bar(16), which would have constituted an upper horizontal arm, into the bracket(20) of Nelson, since this would have improved the versatility of the bracket(20) of Nelson by allowing it to be hooked onto horizontal handrails and poles.  One of ordinary skill would have readily altered the system as necessary, to include as many horizontal arms as deemed necessary to efficiently mount the assembly to a handrail via the hooks.
	With regards to the first and second hooks are horizontally slidable relative to each other along the upper horizontal arm to thereby allow adjustment to a width separating the first hook from the second hook, use of hooks which are horizontally slidable so as to adjust the width between them is well known.  In related art, Huczka teaches a railing for a supported structure, wherein a table includes a pair of upright supports comprising adjustable hooks that allow for different widths of the handrails(see: column 2, lines 57-63).
	Since the use of horizontally slidable hooks which allow the width of the hooks to by adjusted on a handrail is well known, as taught by Huczka, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adjustable hooks designed to fit various widths, as taught by Huczka, into the assembly of Nelson, since this would have enhanced the adjustability of the mounting capabilities of the assembly of Nelson, by adjusting the width of the mounting onto the railing, as desired. 
  -- With regards to claim 5, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the speakers on a handrail exterior to the locomotive, since this would have constituted a matter of obvious design choice to one of ordinary skill, in the event that it is desirable to place handrails or speakers exteriorly to the locomotive, so as to broadcast information through the speakers externally.
  -- With regards to claim 7, the assembly comprising a quick connect mounting assembly that is mountable to the handrailing of the locomotive without requiring use of tools is met upon incorporation of the rigid metal hooks of Cameron, which would have readily allowed connection to a handrail without the use of any tools, since the hooks would have allowed easy placement onto the handrail.
  -- Claims 10 and 13 recite subject matter that is met as discussed in claim 8 above, except for:
	1) the lower horizontal arm;
	2) the upper vertical arm slidably coupled to the upper and lower horizontal arms to be slidably positon-able at a center location or off center;
	3) the lower vertical arm slidably coupled to the lower horizontal arm to be slidably positon-able at a center location or off center.
	As discussed in claim 8 above, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to incorporate the bar(16) of Cameron for the purpose of accommodating the hooks(5), thus allowing the bar(16) to constitute an upper horizontal arm, since it would have allowed the assembly(10) to be able to be fastened to a horizontal handrail.  As well, it would have been a matter of obvious design choice to one of ordinary skill, to incorporate a lower horizontal arm, at a lower location on the assembly as deemed necessary, in order to provide another means of hooking the device to another lower horizontal rail, as deemed necessary, thereby providing stronger fastening to the handrails.
	Furthermore, Nelson already teaches the concept of upper and lower vertical arms, with the user of securing rods(41).  It would have constituted a matter of obvious design choice to integrate the upper and lower vertical arms to be slidably coupled to the upper and lower horizontal arms, so as to be center, off center, or any other orientation as desired, since this would have provided a means to stabilize the assembly(10), by having the arms interconnected and slidably position-able amongst each other.
  -- Claim 11 recites subject matter that is met as discussed in claims 8 and 10 above, as well as:
	1) the speaker bracket position-able generally between the speaker and a portion of the assembly is met by the speaker bracket(70) of Nelson, which is position-able between the speaker(60), and the adjustable bracket(20) of the main bracket(10), as seen in figures 10 and 11(see: Nelson, sec[0037]).
  -- Claim 12 recites subject matter that is met as discussed in claim 11 above, as well as:
	1) the speaker bracket including fastener holes align-able with corresponding fastener holes of the portion of the assembly, and/or
	2) the speaker bracket including fastener holes align-able with corresponding fastener holes of the speaker are met by the through holes(76) and holes(77) of the brackets(70) and (20), as seen in figure10(see: Nelson, sec[0037]).
  -- Claims 17 and 19 recite methods that substantially correspond to the apparatus discussed in rejections of claims 8, and 11-12 above.
Claim(s) 1-2,4,6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cameron, Huczka, and Examiner’s statement of Official Notice as applied to claim8 above, and further in view of Fedyay et al(USPGPUB 2016/0165329).
  -- Claim 1 recites subject matter that is met as discussed in claim 8 above, as well as:
	1) the enclosure is met by the speaker housing(60) as shown in Nelson figure 11.
	- Nelson does not show:
	1) the audio amplifier, audio file player housed within the enclosure.
	Use of audio systems with these above stated features is well known.  In related art, Fedyay teaches an audible alert system in the form of audio system(120), which includes audio source(122), audio amplifier(124), audio file player(130).  As well, although teaches the use of the speakers for a boat, Fedyay states that the configuration could be readily used to generate audible sounds for other vehicles such as trains(see: Fedyay, sec[0085]).
	Since the use of audio systems including amplifiers, and file players housed within an enclosure is well known, as taught by Fedyay, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the amplifier(124) and file player(130) of Fedyay, into the speaker(60) of Nelson, since these are well known and reliable components for an audio source, that would have helped improve the sound quality of the speaker of Nelson.
  -- With regards to claim 2,
	1) the speaker configured for providing audible warnings or alerts from an exterior location onboard the locomotive is not met.
	Use of speakers which provide audible warnings or alerts from an exterior location onboard the locomotive is well known.  In related art, Fedyay teaches that the vehicle audio system(120), includes audio signal(126) which may be generated by a personal audio device(130), such as a digital audio player, mobile phone, table computer, or another audio device(see: Fedyay, sec[0042]).  Those audio devices have the capability of receiving and generating warnings and alerts received exterior to the location of the vehicle that they are place on, via streaming sources, and other remote sources that generate alerts and warnings.
	Therefore, upon incorporation of the audio device(130) of Fedyay into the locomotive as discussed in claim 8 above, this would have met the limitation of the speaker generating audible warnings and alerts from an exterior location onboard the locomotive, since the device(!30) would have received warnings and alerts from various sources, some of which would readily have been exterior of the locomotive.
	This would have been beneficial, since it would have enhanced the audible alert system of Nelson, by enhancing the safety and information distribution, in incidents such as emergencies where passengers are notified of information from a remote location that may affect the particular locomotive that is providing the warning.
  -- With regards to claim 4, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the speakers on a handrail exterior to the locomotive, since this would have constituted a matter of obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, in the event that it would have been desirable to place handrails or speakers exterior to the trains so as to broadcast information through the speakers externally.
  -- With regards to claim 6, the portable remote control locomotive system mountable to the assembly, such that the portable remote control system and the speaker of the audible alert system are mountable via the assembly to external handrailing of the locomotive would have been met since the audio device(130), which would have constituted a phone, computer, or digital fil, would have been portable, but readily mounted in the speaker(60), that would have been mounted to an external handrailing of the locomotive, as desired by one of ordinary skill. 
  -- Claim 18 recites a method that is substantially similar to the apparatus of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
Claim(s) 3 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cameron, Huczka, Fedyay, and Examiner’s statement of Official Notice as applied to claim 2 above, and further in view of Kalafarski(USPGPUB 2005/0280526).
  -- Claim 3 recites subject matter that is met by Nelson in view of Cameron and Examiner’s statement of Official Notice, as discussed in claim 2 above, except for:
	1) the speaker being operable for broadcasting voice messages and.or integrated voices and tones;
	2) the messages, voices, and/or tones being broadcast from the exterior location onboard the locomotive when the speaker is mounted onboard the locomotive at the exterior location.
	Use of voice and tones for alarm messages is well known.  In related art, Kalarfarski teaches an addressable smart speaker, which utilizes a speaker system that selects voice messages during emergencies, to provide alerts for people within the vicinity of the speaker(see: Kalafarski, sec[0028]).  Since the use of voice for providing messages via a speaker is well known, as taught by Kalafarski, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the voice messages of Kalarfarski, into the systmof Fedyay, since the speakers(60) of Nelson would have been amplified by the amplifier(124) and provided audio file player(130) from Fedyay, thereby providing the speaker(60) with the ability to produce almost any sound as desired that could have been stored on the audio file player(130).
	Furthermore, the examiner takes Official Notice that in the train, locomotive and railcar art, use of exteriorly mounted speakers, which broadcast messages, voice or tones is well known, and would have been readily incorporated into the system, since this would have enhanced the ability of the system to communicate with people in the vicinity of the train but exterior to the train, in the event that information or warnings need to be disseminated in a manner that is beneficial to people exterior to the train.
  -- Claim 20 is met as discussed in claims 3 and 19 above.
  -- Claim 21 is met as discussed in claims 1,3,6, and 10 above.
  -- Claim 22 is met as discussed in claims 1,3,6, and 11 above.
  -- Claim 23 is met as discussed in claims 1,2,6,13
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Cameron, Huczka, and Examiner’s statement of Official Notice as applied to claim  above, and further in view of Palmaer(USPat 4,155,493).
  -- Claim 9 recites subject matter that is met as discussed in claim 8 above, except for:
	1) the first retaining member rotatably coupled to the first hook such that the first retaining member is rotatable relative to the first hook between an open position in which the first retaining member allows the first hook to be hooked onto or removed from the handrailing of the locomotive, and a closed position in which the first retaining member secures and/or retains the first hook on the handrailing of the locomotive thereby inhibiting removal of the first hook from the handrailing of the locomotive
	2) the second retaining member rotatably coupled to the second hook such that the second retaining member is rotatable relative to the second hook between an open position in which the second retaining member allows the second hook to be hooked onto or removed from the handrailing of the locomotive, and a closed position in which the second retaining member secures and/or retains the second hook on the handrailing of the locomotive thereby inhibiting removal of the second hook from the handrailing of the locomotive.
	However, use of retaining members rotabably coupled to a hook member for an assembly or object intended to be attached to a horizontal rail is well known.  In related art, Palmaer teaches a hangar for hanging a hook member to a horizontal rail, and wherein a second hook member pivotably supports the fixed hook member so as to lock the hook onto the rail(see: Palmaer, column 5, lines 17-49).  
	The concept of first and second hook members which allow a hook to be securely latched onto a horizontal rail, is well known, as taught by Palmaer.  In view of this, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the second hook member as taught in Palmaer, into the hooks of Nelson, since this would have allowed a more secure attachment of the hooks onto a railing, thereby helping to alleviate the possibility of unwanted detachment of the hooks and assembly.
REMARKS:
Applicant’s Terminal Disclaimer filed 10/19/2022 has overcome the Double Patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, and 17-23 have been considered but are moot because the new ground of rejection and have been addressed in the newly introduced prior art, which addresses applicant’s amendments and arguments made.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687